Citation Nr: 1100161	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-09 917	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
bilateral foot disorder, to include flexible pes planus with 
plantar fasciitis (heel spur syndrome).

2.  Entitlement to an initial compensable rating for right ankle 
disorder prior to August 18, 2010, and to a rating in excess of 
10 percent thereafter.

3.  Entitlement to an initial compensable rating for left ankle 
disorder prior to August 18, 2010, and to a rating in excess of 
10 percent thereafter.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant served on active duty from October 11, 1962, to 
November 7, 1962.

This matter is before the Board of Veteran's Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which established service connection for the bilateral 
foot disorder, evaluated as 30 percent disabling; as well as 
disabilities of the right and left ankle, both of which were 
evaluated as noncompensable (zero percent disabling).  All of 
these initial rating were effective from February 7, 2000.

The RO subsequently assigned ratings of 10 percent for both of 
the service-connected ankle disorders, effective from August 18, 
2010. 

In July 2010, the Board remanded this case for further 
evidentiary development to include a new VA medical examination, 
which evaluated the severity of the appellant's service-connected 
feet and ankle disabilities.  Such an examination was 
accomplished in August 2010.

The Board also noted in the July 2010 decision that the appellant 
claimed he was unable to secure and maintain employment due to 
his service-connected disabilities.  Pursuant to the holding of 
the United States Court of Appeals for Veterans Claims (Court) in 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board found 
that the TDIU issue was part of the appeal, and that future 
adjudication of this appeal should include this issue.  However, 
the Board acknowledged that the RO had not yet conducted proper 
development of this issue, and remanded the case for such 
development to include adequate notification on this issue.  As 
detailed below, the Board finds that the appellant was provided 
with adequate notification on this issue, and that the duty to 
assist has been satisfied as to this issue.

All other development directed by the remand appears to have been 
completed.  Therefore, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's service-connected bilateral pes planus is not 
manifested by pronounced symptomatology to include marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement or severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or appliances.

2.  Prior to August 18, 2010, the record reflects both of the 
appellant's service-connected ankle disorders were manifested by 
moderate limitation of motion.

3.  The record does not reflect that either of the appellant's 
service-connected ankle disorders have ever been manifested by 
marked limitation of motion, ankylosis, or malunion of the os 
calcis or astragalus.  The appellant has not undergone an 
astragalectomy.

4.  The Appellant has no service-connected disabilities other 
than his bilateral pes planus and ankle disorders.  His overall 
combined disability rating is 50 percent.

5.  The competent medical and other evidence of record does not 
reflect the Appellant is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.

6.  The competent medical evidence does not show that the 
appellant's service-connected bilateral foot and ankle 
disabilities are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
bilateral foot disorder, to include flexible pes planus with 
plantar fasciitis (heel spur syndrome), are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria for a disability rating of 10 percent for right 
ankle disorder prior to August 18, 2010, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2010). 

3.  The criteria for a disability rating of 10 percent for left 
ankle disorder prior to August 18, 2010, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2010). 

4.  The criteria for a disability rating in excess of 10 percent 
for right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010). 

5.  The criteria for a disability rating in excess of 10 percent 
for left ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010). 

6.  The criteria for assignment of a TDIU due to service-
connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2010).

7.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify

The Board notes at the outset that, in accord with the VCAA, VA 
has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that the appellant's bilateral foot and ankle 
claims are on appeal from a disagreement with the initial ratings 
assigned for these disabilities after the establishment of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-1 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Regarding the TDIU claim, the Board notes that the appellant was 
sent VCAA-compliant correspondence on this issue via a letter 
dated in July 2010, followed by adjudication of this claim via an 
August 2010 Supplemental Statement of the Case, which "cures" the 
timing problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  In pertinent part, this letter informed the 
appellant of what was necessary to substantiate his TDIU claim, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the August 2010 letter 
included the information regarding disability ratings and 
effective dates mandated by the holding in Dingess, supra.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the appellant was 
notified and aware of the evidence needed to substantiate his 
TDIU claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

Duties to Assist

In addition, the Board finds that the duty to assist a claimant 
in the development of his case has been satisfied.  Various 
medical records were obtained and considered in conjunction with 
this case.  Further, the appellant has had the opportunity to 
present evidence and argument in support of his claims, and 
nothing indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The appellant was accorded VA medical examinations in April 2003, 
December 2006, and August 2010, which included findings as to the 
symptomatology of the service-connected feet and ankle disorders 
that are consistent with the treatment records and relevant 
rating criteria.  No inaccuracies or prejudice is demonstrated 
with respect to these findings.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the appellant's service-connected disorders since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The August 2010 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon which 
to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

Although no VA medical examination was specifically accorded to 
the appellant regarding his TDIU claim, for the reasons stated 
below the Board finds that the evidence of record is sufficient 
to resolve this claim.  Therefore, no examination or any other 
development is warranted for resolution of the TDIU claim.  
Consequently, the Board finds that the duty to assist the 
appellant has been satisfied in this case.

Additionally, the Board finds there has been substantial 
compliance with its July 2010 remand directives.  The Court has 
recently noted that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
appellant was scheduled for a medical examination and the 
appellant attended that examination.  Notice of VA's duties to 
assist the appellant with regard to his claim for TDIU was also 
provided.  A rating decision and a Supplemental Statement of the 
Case were also issued.  Based on the foregoing, the Board finds 
that the mandates of the July 2010 remand have been substantially 
complied with.  See Stegall, supra, (finding that a remand by the 
Board confers on the appellant the right to compliance with its 
remand orders).


As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  Increased Rating Claims

The appellant contends that his service-connected bilateral foot 
disorder and his bilateral ankle disorders are more severe than 
currently contemplated by his assigned disability ratings.

Governing Law and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  In fact, the appellant is already in receipt 
of such "staged" ratings for his service-connected ankle 
disorders.

A.  Bilateral Foot Disorder

The appellant is currently assigned a 30 percent disability 
rating for his bilateral foot disorder, under Diagnostic Code 
5276.

Under Diagnostic Code 5276:

A 30 percent disability rating is assigned 
for severe bilateral involvement, with 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities, etc.

A 50 percent disability rating is 
warranted for pronounced bilateral 
acquired flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic 
shoes or appliances.  

See 38 C.F.R. § 4.71a (2010).

In the instant case, the Board finds that the appellant's 
service-connected bilateral pes planus does not meet the 
requirements set forth for the next higher disability rating.  
The appellant's foot disabilities are not manifested by 
pronounced involvement to include extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

Specifically, the April 2003 VA medical examination only found 
the appellant to have grade 1 pes planus, with mild heel valgus 
noted with weight bearing.  Further, it was specifically stated 
that there was no evidence of Achilles tendon spasm or 
displacement, and no pain with manipulation of the feet.  He did 
have tenderness to palpation, but it does not appear to be the 
type of extreme tenderness, which warrants consideration of a 50 
percent rating under Diagnostic Code 5276.  Moreover, no plantar 
callus formation was noted, there was full range of motion of the 
toes, and reflexes were intact in the lower extremities.

The December 2006 VA medical examination found no midfoot pain of 
either foot.  There was only "some" tenderness over the 
midportion of the right arch, but no point tenderness noted over 
the calcaneus or the anterior aspect of the calcaneus.  The left 
foot showed only mild tenderness over the instep.  As such, it 
does not demonstrate extreme tenderness of plantar surfaces of 
the feet.  Further, both feet had normal Achilles alignment with 
weight bearing.  Thus, there was no inward displacement or severe 
spasm of the tendo achillis on manipulation.  He also had full 
range of motion of the toes.  Although there was evidence of 
early pes planus, there was no hallux valgus, callus formation, 
hammertoe or claw toe.  


The more recent August 2010 VA medical examination noted that no 
functional limitations of the feet with standing and walking were 
observed.  Further, there was no Achilles tendon misalignment.  
No abnormalities were noted other than the bilateral pes planus.  
Moreover, the examiner specifically stated that the appellant 
only had moderate functional limitation due to this disability.

The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's holding 
under Deluca.  However, there is no indication in the 
aforementioned VA examination reports, or in any other medical 
evidence of record, that the appellant's bilateral foot 
disabilities resulted in additional range of motion loss during 
the period of time on appeal, due to symptoms of pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.

In view of the foregoing, the Board finds that the appellant does 
not meet or more nearly approximate the criteria for a rating in 
excess of 30 percent for his service-connected bilateral foot 
disorder under Diagnostic Code 5276.

B.  Bilateral Ankle Disability

The appellant was initially granted entitlement to service 
connection for bilateral ankle disabilities in February 2000.  At 
that time, the appellant was assigned a noncompensable disability 
rating for each ankle under Diagnostic Code 5271.  Based on the 
findings of the August 2010 VA joints examination, the 
appellant's disability ratings for each ankle were increased to 
10 percent disabling, effective the date of the August 2010 
examination.

Diagnostic Code 5271 provides assignment of a 10 percent rating 
for moderate limited motion of the ankle, and a 20 percent rating 
for marked limited motion.  38 C.F.R. § 4.71a (2010).  This 
specific Diagnostic Code does not provide for a rating in excess 
of 20 percent.  The words "moderate" and "marked," as used in the 
various Diagnostic Codes, are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6 (2010).
Normal ankle motion is dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

Upon thorough review of the evidence of record, the Board finds 
that the appellant is entitled to a rating of 10 percent for both 
ankles prior to August 18, 2010.  

The April 2003 VA medical examination showed that both ankles had 
plantar flexion to 40 degrees, and dorsiflexion to 10 degrees.

The Board acknowledges that the December 2006 VA medical 
examination showed normal plantar flexion to 45 degrees for both 
ankles, as well as normal inversion and eversion.  There was also 
no significant pain noted on range of motion testing.  However, 
this examination also showed the right ankle had decreased 
dorsiflexion to 12 degrees, and decreased dorsiflexion to 10 
degrees for the left ankle.  

In short, the both the April 2003 and December 2006 VA medical 
examinations indicated the appellant only had half of normal 
dorsiflexion of both ankles, while the former also indicated some 
decrease in plantar flexion.  The Board is of the opinion this 
more nearly approximates the criteria of moderate limitation of 
motion.  Moreover, as noted above, the law mandates resolving 
reasonable doubt regarding the degree of disability in favor of 
the appellant, 38 C.F.R. § 4.3; and where there is a question as 
to which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7.  Therefore, 
the Board finds that the appellant is entitled to a rating of 10 
percent for both ankles under Diagnostic Code 5271 prior to 
August 18, 2010. 

The Board further finds that, at no time, does the appellant meet 
or nearly approximate the criteria of "marked" limitation of 
motion for either ankle.  As noted above, the April 2003 and 
December 2006 VA medical examinations showed only half decrease 
of dorsiflexion; the April 2003 VA examination showed only a 5 
degree loss in plantar flexion; and the December 2006 VA 
examination showed all range of motion findings were normal 
except for the dorsiflexion.  Similarly, the more recent August 
2010 VA medical examination showed the ankles had plantar flexion 
to 45 degrees, and dorsiflexion to 10 degrees, to include after 3 
repetitions.  Moreover, the August 2010 VA examiner found that 
the appellant only had moderate functional limitation due to his 
service-connected ankle disorders.  

Diagnostic Code 5270 provides criteria for ankylosis of the 
ankle.  However, the record does not reflect the appellant has 
been diagnosed with ankylosis of either ankle.  Consequently, 
this Code is not for application in the instant case.

The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's holding 
under Deluca.  However, there is no indication in the 
aforementioned VA examination reports, or in any other medical 
evidence of record, that the appellant's bilateral ankle 
disabilities resulted in additional range of motion loss during 
the period of time on appeal, due to symptoms of pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.

In view of the foregoing, the Board finds that the appellant 
meets the criteria for a 10 percent disability rating for each 
ankle for the entire appeal period.  At no time, however, has the 
evidence established that his current bilateral ankle 
disabilities meet or nearly approximate the criteria for a rating 
in excess of 10 percent.

C.  Fenderson Considerations

As was discussed in the law and regulations section above, at the 
time of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found; a practice known 
as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

In this case, the medical evidence of record, discussed above, 
supports the proposition that the appellant's service-connected 
bilateral foot disability has not changed appreciably since the 
appellant filed his claim.  There are no medical findings or 
other evidence, which would allow for the assignment of a 
different disability rating at any time during the period of time 
here under consideration.  The appellant and his representative 
have pointed to no such evidence.  Based on the record, the Board 
finds that the 30 percent disability rating was properly assigned 
for the entire period from the date of service connection, 
February 7, 2000.

Further, the Board has addressed the previously assigned staged 
ratings for the appellant's bilateral ankle disabilities.  By 
increasing the appellant's disability ratings from non-
compensable to 10 percent disabling (for each ankle), prior to 
August 18, 2010, the Board has assigned a consistent disability 
rating for the entire appeal period.  There are no medical 
findings or other evidence, which would allow for the assignment 
of a different disability rating at any time during the period of 
time here under consideration.

D.  Extraschedular Ratings

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The appellant and his representative have not identified any 
factors, which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record does 
not show that the appellant has required frequent 
hospitalizations for his service-connected bilateral foot and 
ankle disabilities.  There is no unusual clinical picture 
presented, nor is there any other factor, which takes the 
disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the 
appellant's bilateral foot and ankle disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2010).

III.  TDIU

In Rice, supra, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the appellant is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As noted in the Introduction, the 
Board has already determined that the issue of entitlement to a 
TDIU is part of the appeal as the appellant claimed he was unable 
to secure and maintain employment due to his service-connected 
disabilities.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body, which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, providing at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

All of the appellant's service-connected disabilities have been 
discussed above, and his overall combined disability rating is 50 
percent.  See 38 C.F.R. § 4.25.  Therefore, he does not satisfy 
the schedular standards for consideration of a TDIU.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating as set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  Accordingly, the Board has considered whether the 
appellant's claim for TDIU should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  

For a veteran to prevail on a claim for TDIU on an extraschedular 
basis, the record must reflect some factor, which takes the case 
outside the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.


In determining whether the appellant is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his advancing 
age may be considered.  Id. 

The Board does not dispute that the appellant's service-connected 
disabilities do result in some occupational impairment.  Further, 
the record reflects he is currently unemployed, and he reported 
at the August 2010 VA medical examination that he had to retire 
early because he could not climb stairs, walk or stand on 
concrete floors at work as a construction supervisor due to feet 
and ankle pain and instability of ankles.  However, based on 
thorough review of the record, the Board is of the opinion that 
such impairment has been adequately compensation by the current 
schedular ratings.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Van Hoose, supra (noting 
that the disability rating itself is recognition that industrial 
capabilities are impaired).

The Board further notes that no competent medical opinion is of 
record which supports a finding that the appellant is unable to 
obtain and/or maintain substantially gainful employment due to 
his service-connected disabilities.  Moreover, such a finding 
appears to be inconsistent with the symptomatology of these 
disabilities as demonstrated by the competent medical evidence of 
record, particularly the August 2010 VA examiner's opinion that 
these disabilities only result in moderate functional limitation.  
In addition, the Board notes that the appellant's own contentions 
do not reflect that his service-connected disabilities would 
preclude sedentary employment, but only employment that would 
required him to move around on his feet.  

For the reasons stated above, the appellant's claim of 
entitlement to a TDIU due to service-connected disabilities must 
be denied.



ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral foot disorder, to include flexible pes planus with 
plantar fasciitis (heel spur syndrome), is denied.

Entitlement to an initial compensable rating of 10 percent for 
right ankle disorder prior to August 18, 2010, is granted, 
subject to the law and regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial compensable rating of 10 percent for 
left ankle disorder prior to August 18, 2010, is granted, subject 
to the law and regulations applicable to the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent for 
right ankle disorder is denied.

Entitlement to a disability rating in excess of 10 percent for 
left ankle disorder is denied.

Entitlement to TDIU due to service-connected disabilities is 
denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


